 In the Matter ofCHICAGO JOURNALOF COMMERCE,INC.,EMPLOYERandCHICAGO NEWSPAPER GUILD-LOCAL71, PETITIONERCase No. 13-RC-636.-Decided July 29, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Karl W. Filter,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit:The parties stipulated that the appropriate bargaining unit con-sists of all the employees of the Employer's editorial and news de-partment at its plant in Chicago, Illinois, including the transporta-tion editor, the commodities editor, and the oil editor, but excludingthe news editor, the assistant news editor, the managing editor, theassistant managing editor, and all other supervisors.'The employees of the Employer's composing room have been onstrike since November 24, 1947, and, at the time of the hearing, werestill on strike.The Employer's newspaper has been published since'At the bearing and in its brief, the Employer moved to postpone the date of any elec-tion which might be directed herein until after the termination of a strike being conductedby its composingroom employees.For the reasons hereinafter set forth, the Employer'smotion is denied.2This unit is substantially the same as that found appropriateinMatterof ChicagoJournal of Commerce,hzc.,73N. L. R. B. 1213.85 N. L. R. B., No. 80.482 CHICAGO JOURNAL OF COMMERCE, INC.483the strike by means of a substitute method of production, known asthe varitype process, in place of the linotype operation customarilyused in publishing newspapers. In the varitype process, copy is typedin columns on a varityper, a "justifying" typewriter which adjusts theright-hand margin of a typed column to a straight line, and which isequipped with type closely resembling print.Before copy is sent tothe varitype operators, it must be pretyped, that is, prepared for vari-typing by arrangement in a 30-space line.After varityping, the copyis pasted into an exact dummy, the headlines are set by hand andpasted on the dummy and the dummy is then photoengraved. Thenewspaper is printed from the photoengraved plates.The employer has 8 varitype operators whom the parties have agreedto exclude from the unit.The parties are in dispute, however, withrespect to the typists, the pasters aiid head setters, and the copy boys,vw ho, the Employer claims; are employed only because of the strike inthe composing room. There are 8 to 10 typists engaged in pretyping,some of whom were engaged in different work for the Employer beforethe strike.Work on the dummy is performed by the pasters and headsetters,who constitute the make-up department.3Most of the em-ployees now engaged in pasting and head setting have been shifted tothis work from their regular duties in the editorial department, andaddition to pasting and head setting.Due to the additional movementof copy in the pretyping process, one additional copy boy has beenemployed by the Employer.The Employer contends that the termination of the strike andthe return to normal operating conditions will affect the employmentof some of the typists, pasters and head setters, and copy boys. In viewof the indefiniteness of the termination of the composing room strike,which has been going on since November 1947, we shall include all thetypists, pasters and head setters, and copy boys in the editorial depart-ment unit hereinafter found appropriate.We find that all the employees of the Employer's editorial and newsdepartment at its plant in Chicago, Illinois, including the transporta-tion editor, the commodities editor, the oil editor, typists, pasters andhead setters, and copy boys, but excluding varitype operators, thenews editor, the assistant news editor, the managing editor, the assist-ant managing editor, and all other supervisors, constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.'The make-up department is properly part Of an editorial and news department unit.SeeMatter of A. S. Abell Company,81 N. L. It. B. 82.857829-50-vol. 85-32 484DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The determination of representatives :The Employer made a motion that any election which might bedirected herein should be deferred until 60 days after the settlementof the Employer's differences with the composing room employees.The hearing officer referred this motion to the Board.The strike hascontinued for well over 18 months, and the record contains no indica-tion as to when the strike will end.We shall under these circum-stances not deprive the employees in the unit herein found appropriateof the benefits of the Act during the indefinite period that the strikemay continue, but shall adhere to our usual practice of directing animmediate election.The Employer's motion is therefore denied.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction of Election, including employees who did notwork during said pay-roll period because they were ill or on vaca-tion or temporarily laid off; but excluding those employees who havesince quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excludingemployees on strike who are not entitled to reinstatement, to deter-mine whether or not they desire to be represented, for purposes ofcollective bargaining, by Chicago Newspaper Guild-Local 71.